Citation Nr: 0218691	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to May 
1998.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied the benefit sought on 
appeal.

The Board observes that a December 2002 informal hearing 
presentation presented on the veteran's behalf addresses the 
issue of entitlement to service connection for an acquired 
"right left" shoulder disorder.  Service connection is 
currently in effect for a left trapezius strain; the RO 
increased the rating for that disability from zero to 10 
percent by a decision in February 2000.  A decision in 
November 2002 denied he veteran's claim for service 
connection for a right shoulder disability; notice of that 
rating action was sent to the veteran just prior to the case 
being certified to the Board and receipt of the December 
2002 informal hearing presentation.  The Board refers this 
matter to the RO for clarification and any indicated action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record is in relative equipoise as to 
whether the veteran's  carpal tunnel syndrome of the left 
wrist began during active service. 


CONCLUSION OF LAW

Service connection for carpal tunnel syndrome of the left 
wrist is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the 
evidence necessary to substantiate his claim for service 
connection by the September 2000 Statement of the Case (SOC) 
and the November 2002 rating decision.  Along with VA 
correspondence dated in November 2001, the SOC also informed 
the veteran of the VCAA and VA's enhanced duty to assist and 
notify.  The November 2001 correspondence requested that the 
veteran submit information and release forms so that VA 
could obtain outstanding evidence.  Pursuant to information 
from the veteran, the RO has obtained or attempted to obtain 
private medical records.  The Board notes that the VCAA made 
no change in the statutory or regulatory criteria which 
govern the criteria for the current claim.  The Board finds 
that the claimant was kept apprised of what he must show to 
prevail in his claim, and he was generally informed as to 
what information and evidence he is responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Moreover, in the circumstances of this case, where the 
benefit sought on appeal is granted, any additional 
development or notification would serve no useful purpose. 
No additional assistance or notification to the claimant 
regarding the issue is required based on the facts of the 
instant case.  

Factual Background

In correspondence to VA, the veteran has contended that his 
carpal tunnel syndrome of the left wrist warrants service 
connection, since it was diagnosed within one year of his 
separation from service.  

The record before the Board contains a variety of post-
service VA outpatient records, VA examination reports and 
private treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran was on active duty for approximately 13 years, 
from July 1985 to May 1998.  He was seen on several 
occasions for left upper extremity complaints, primarily 
involving the shoulder.  The service medical records are 
negative for a diagnosis of carpal tunnel syndrome of the 
left wrist.  

Private medical records include an October 1998 outpatient 
treatment report indicating that the veteran complained of 
left wrist pain and finger numbness.  Physical examination 
resulted in a pertinent diagnosis of carpal tunnel syndrome, 
left wrist.  

The report of an October 1998 VA spine examination provides 
that the veteran reported a diagnosis of carpal tunnel 
syndrome of the left wrist by a private doctor.  The VA 
examiner set forth the results of current physical 
examination.  The resulting pertinent diagnosis was carpal 
tunnel syndrome, left, nerve conduction studies were to be 
provided but had not been received.  

The report of a September 1999 VA muscle examination 
provides that the veteran reported pain radiating to the 
left wrist along with tingling and numbness in the hand and 
fingertips.  Results of current physical examination were 
provided.  The diagnoses included radiculopathy of the left 
arm, etiology unknown, but were negative for carpal tunnel 
syndrome of the left wrist.  The examiner requested 
radiographic examination of the veteran's neck and a nerve 
conduction study.  

The report of a September 1999 VA nerve conduction study 
provides that it was a normal study, with no evidence of 
left median or ulnar nerve entrapment at the wrist or elbow 
and no evidence of left C5-T1 radiculopathy.  The report of 
a September 1999 VA radiographic examination provides an 
impression of normal cervical spine.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war or after December 31, 1946, and certain chronic 
diseases, to include an organic disease of the nervous 
system, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Based on a thorough review of the record, the Board finds 
that the evidence is in relative equipoise as to whether the 
veteran's carpal tunnel syndrome of the left wrist began 
during service.  

While the record contains no evidence of a diagnosis of 
carpal tunnel syndrome of the left wrist during service, the 
veteran did have left upper extremity complaints.  Both VA 
and private examinations resulted in a diagnosis of carpal 
tunnel syndrome of the left wrist within 5 moths of the 
veteran's approximately 13 years of active duty and findings 
recorded upon history obtained upon those evaluations and a 
subsequent VA examination suggest that the veteran had had 
intermittent left upper extremity complaints of several 
years duration prior to the October 1998 diagnosis.  
Although neither May 1998 examiner specifically linked the 
disability at issue to service, the Board finds that this 
evidence, a report of a subsequent VA examination, and the 
veteran's statements indicate that it is at least as likely 
as not that the veteran's neurological complaints involving 
the left wrist and hand had been present for several years 
prior to the May 1998 diagnosis.  Relevant history includes 
the veteran's private employment as a mechanic immediately 
after service but it is also apparent that he performed the 
same type of work while on active duty and for a 
considerably longer period of time.  The Board is cognizant 
of the September 1999 VA examination failing to confirm the 
diagnosis of carpal tunnel syndrome and the normal nerve 
conduction studies at that time but left upper extremity 
radiculopathy was diagnosed.  

It is also pertinent to raise the question of whether carpal 
tunnel syndrome is an organic disease of the nervous system; 
if so, the diagnosis was recorded well within the one-year 
presumptive period that would apply under the provisions of 
38 C.F.R. §§ 3.307, 3.309.  If carpal tunnel syndrome is not 
an organic disease of the nervous system, the fact remains 
that the medical record could be construed as showing that 
that diagnosis was changed to radiculopathy of unknown 
etiology, which arguably would be such a neurological 
disease.  However, the Board need not resolve this issue.  
When considering the history recorded in medical records of 
left upper extremity symptoms of several years duration, a 
diagnosis within 5 months of service, and the veteran's own 
statements regarding the approximate onset of his left wrist 
and hand symptomatology, it is the Board's judgment that the 
evidence is at least in relative equipoise as to whether the 
veteran's left wrist disability began during service.  The 
veteran's duties as a mechanic during his approximately 13 
years of active service was also a factor at arriving at 
this conclusion.  As to the  evidence of different 
diagnoses, since the preponderance of the evidence shows a 
current diagnosis of carpal tunnel syndrome of the left 
wrist, service connection is warranted for that disability.


ORDER

Service connection for carpal tunnel syndrome of the left 
wrist is granted.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

